Citation Nr: 1454945	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  06-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression and anxiety.

2.  Entitlement to service connection for a lumbosacral spine disability.

3.  Entitlement to service connection for residuals of a neck injury.

4.  Entitlement to service connection for a bilateral shoulder injury.

5.  Entitlement to service connection for residuals of a head injury, other than headaches.

6.  Entitlement to service connection for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness, exposure to paint dust, or exposure to toxic chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse, father and pastor.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The Veteran had active service from January 1989 to July 1993, including in the southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2006, the Veteran testified before a Decision Review Officer (DRO) at the Phoenix RO.  A transcript of the hearing is associated with the record.  

In July 2010, the Board granted service connection for asthma and remanded the remaining issues to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

In October 2012, the Board granted service connection for migraine headaches, including as a result of several in-service head injuries; the remainder of the Veteran's issues were again remanded to the AMC for further development. Accordingly, the Board has amended the Veteran's claim for residuals of a head injury to exclude migraine headaches.

In December 2013, the Board, again, remanded the issues on appeal for additional development, to include affording the Veteran a VA examination in conjunction with each claim on appeal.  Unfortunately, the Board finds that further development is needed before a fully informed decision may be rendered in this appeal.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

In December 2013, the Board remanded the claims on appeal in order for the AOJ to schedule the Veteran for VA examinations in conjunction with all of the issues on appeal, particularly in light of the fact that the Veteran's service treatment records (STRs) were recently acquired and had not been received by VA physicians who previously evaluated him and his claimed disabilities.  The May 2014 supplemental statement of the case (SSOC) reflects that the Veteran was scheduled for VA examinations on two occasions in February 2014 but that the Veteran failed to report for the scheduled examinations.  Notably, neither VBMS nor Virtual VA contain any notices with regard to the scheduled VA examinations referenced in the May 2014 SSOC.  Furthermore, in March 2014, the Veteran requested that the examinations be rescheduled and he indicated that he would make the re-scheduled examinations.  

Given the forgoing, and the fact that fully informed medical opinions are needed in order to decide the claims on appeal, the Board concludes that a remand is warranted to afford the Veteran another opportunity to report for VA examinations to evaluate his claimed psychiatric, lumbosacral spine, neck, bilateral shoulder, and joint and muscle pain disorders.  

Given the amount of time that will pass while this appeal is in remand status, the AOJ should also ensure that all VA treatment records dated from August 2013 to the present are associated with the electronic claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated from August 2013 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of his acquired psychiatric disability other than PTSD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner is asked to identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran.  To the extent possible, the examiner is asked to distinguish between any psychiatric symptomatology attributable to the Veteran's service-connected PTSD and any other currently experienced acquired psychiatric disability.  

Based on a review of the claims file, the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression and anxiety, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that service connection currently is in effect for PTSD.  The examiner also is advised that the Veteran contends that his current acquired psychiatric disability other than PTSD, to include depression and anxiety, is related to active service.

3. Schedule the Veteran for a VA examination to determine the current nature and etiology of his lumbosacral spine disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner is asked to identify any current lumbosacral spine disability experienced by the Veteran.  Based on a review of the claims file, the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbosacral spine disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he injured his lumbosacral spine on several occasions during active service, including during an in-service motor vehicle accident, and that his current lumbosacral spine disability is related to active service. The examiner should discuss the Veteran's STRs, which document an in-service history of falls, motor-vehicle accidents and complaints of back pain.

4. Schedule the Veteran for a VA examination to determine the current nature and etiology of his residuals of a neck injury and residuals of a bilateral shoulder injury.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner is asked to identify all residuals of a neck injury and/or residuals of a bilateral shoulder injury currently experienced by the Veteran.  Based on a review of the claims file, the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a neck injury, if diagnosed, are related to active service or any incident of service.  

The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a bilateral shoulder injury, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he injured his neck and shoulders on several occasions during active service, including during an in-service motor vehicle accident, and that these claimed disabilities are related to active service.  The examiner should discuss the Veteran's STRs, which document an in-service history of falls, motor-vehicle accidents and complaints of neck/shoulder pain.

5. Schedule the Veteran for a VA examination to determine the current nature and etiology of his residuals of a head injury, other than migraine headaches.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner is asked to identify all current residuals of a head injury experienced by the Veteran, other than migraine headaches.  Based on a review of the electronic claims file, the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a head injury, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred multiple head injuries during active service, including during an in-service motor vehicle accident, and that his current residuals of a head injury are related to active service.  The examiner should discuss the Veteran's STRs, which document an in-service history of falls and motor-vehicle accidents.  (The Veteran has already been awarded service connection for migraine headaches, based on in-service head injuries.)

6. Schedule the Veteran for a VA examination to determine the current nature and etiology of his disability manifested by muscle and joint pain.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner is asked to identify any disability manifested by muscle and joint pain currently experienced by the Veteran.  Based on a review of the Veteran's claims file, the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by muscle and joint pain, if diagnosed, is related to active service or any incident of service.  

The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by muscle and joint pain, if diagnosed, can be attributed to a known clinical diagnosis.  A complete rationale must be provided for any opinions expressed.

The examiner is advised of the following: the Veteran had active service in the southwest Asia theater of operations during the Persian Gulf War.  He contends that his current disability manifested by muscle and joint pain was caused or aggravated (permanently worsened) by an undiagnosed illness incurred during his Persian Gulf service.  The Veteran also contends that in-service exposure to paint dust or other toxic chemicals caused or aggravated (permanently worsened) his current disability manifested by muscle and joint pain; and, he reports being diagnosed with fibromyalgia.  The examiner should discuss the Veteran's STRs, which document treatment for inhalation of oven cleaner fumes.

7. If the Veteran fails to report to the scheduled examinations, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

8. Review the Veteran's claims file to ensure that the development requested in this remand has been completed, to the extent possible.  If not, take any necessary action(s) to ensure compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

9. After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the service connection claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



